           Case 4:19-cr-00634-JM Document 126 Filed 08/20/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

 v.                                    No. 4:19-cr-00634-JM-01

JEFFREY ROGERS                                                                    DEFENDANT

                                                 ORDER

       Pending before the Court is United States’ Motion to Dismiss the Indictment as to Defendant

Jeffrey Rogers. Good cause having been shown, the motion is GRANTED. (Doc. No. 125). The

Indictment as to Jeffrey Rogers is hereby dismissed without prejudice.

        IT IS SO ORDERED this 20th day of August, 2021.




                                                     JAMES M. MOODY, JR.
                                                     UNITED STATES DISTRICT JUDGE
